AMENDED AND RESTATED INTERCREDITOR AGREEMENT

        THIS AMENDED AND RESTATED INTERCREDITOR AGREEMENT (this “Agreement”),
dated as of the 11th day of March, 2005 (the “Effective Date”), is by and among
Ener1, Inc. (“Borrower”), Satellite Asset Management, L.P. (“Satellite”), Ener1
Battery Company, Inc., (“Guarantor”), each of the entities whose names appear on
the signature pages hereof under the heading “Existing Investors” (each such
entity, an “Existing Investor”, and collectively, the “Existing Investors”), and
each of the entities whose names appear on the signature pages hereof under the
heading “New Investors” (each such entity, a “New Investor”, and collectively,
the “New Investors”). The Existing Investors and New Investors are sometimes
referred to herein collectively as the “Investors” and individually as an
“Investor”.

R E C I T A L S

        WHEREAS, pursuant to that certain Securities Purchase Agreement, dated
as of January 16, 2004 (the “Existing Securities Purchase Agreement”), between
Borrower and the Existing Investors, each Existing Investor has made a loan to
Borrower (each, an “Existing Loan”) evidenced by a 5% Senior Secured Convertible
Debenture, dated January 21, 2004 (each, an “Existing Debenture”);

        WHEREAS, pursuant to that certain Subsidiary Guaranty, dated January 21,
2004 (the “Existing Subsidiary Guaranty”), given by the Guarantor in favor of
the Existing Investors, Guarantor has guaranteed the payment and performance of
all of the obligations of Borrower under the Existing Securities Purchase
Agreement and the Existing Debentures (collectively, the “Existing Borrower Loan
Documents”);

        WHEREAS, to secure the obligations of Guarantor under the Existing
Subsidiary Guaranty, Guarantor has, among other things, executed and delivered
(i) that certain Mortgage, Security Agreement and Assignment of Leases and
Rents, dated January 21, 2004 (the “Existing Mortgage”), in favor of the
Existing Investors, covering certain improved real property located in Broward
County, Florida owned by Guarantor, as more particularly described in Exhibit A
attached hereto (the “Existing Mortgaged Property”) and (ii) that certain
Security Agreement, dated January 21, 2004 (the “Existing Security Agreement”
and together with the Existing Mortgage, the “Existing Guarantor Security
Documents”), in favor of the Existing Investors, covering certain goods and
equipment owned by Guarantor, as more particularly described in the Existing
Security Agreement (the “Existing UCC Collateral” and together with the Existing
Mortgaged Property, the “Existing Collateral”);

        WHEREAS, pursuant to that certain Securities Purchase Agreement, dated
March 11, 2005 (the “New Securities Purchase Agreement”), between Borrower and
the New Investors, each New Investor is making a loan to Borrower (each, a “New
Loan”) evidenced by a 7.5% Senior Secured Convertible Debenture, dated the date
hereof (each, a “New Debenture”);

        WHEREAS, to secure the obligations of Borrower under the New Securities
Purchase Agreement and the New Debentures, Borrower has, among other things,
executed and delivered that certain Security Agreement, dated the date hereof
(the “New Security Agreement” and, collectively with the New Securities Purchase
Agreement and the New Debentures, the “New Borrower Loan Documents”), in favor
of the New Investors, which New Security Agreement would cover certain assets of
Borrower upon the occurrence of a Springing Lien Event (as defined therein), as
more particularly described in the New Security Agreement (the “New UCC
Collateral”); and

        WHEREAS, Borrower, Guarantor, Satellite and the Investors desire to
enter into this Agreement to (i) appoint a collateral agent with respect to the
exercise of remedies with respect to the Existing Collateral and the New
Collateral (collectively, the “Collateral”) and (ii) otherwise establish their
respective rights, obligations and interests with respect to the Collateral and
the Existing Loans and the New Loans (collectively, the “Loans”).

-1-

A G R E E M E N T

        NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which Satellite and the Investors hereby acknowledge, Satellite
and each Investor hereby agree as follows:

    1.        Definitions. The following terms, as used in this Agreement, shall
have the following meanings:

        “Agreement” is defined in the preamble above.

        “Bankruptcy Case” means any proceeding commenced by or against Guarantor
and/or Borrower, under any provision of the Bankruptcy Code or under any other
federal or state bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief, and all converted or succeeding cases in
respect thereof.

        “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C.
Section 101, et seq.), as amended, and any successor statute.

        “Borrower” is defined in the recitals to this Agreement.

        “Borrower Loan Documents” means the Existing Borrower Loan Documents and
the New Borrower Loan Documents.

        “Business Day” means any day other than a Saturday, a Sunday or a day on
which the New York Stock Exchange is closed or on which commercial banks located
in New York City are required or authorized by law to close.

        “Collateral” is defined in the recitals to this Agreement.

        “Collateral Agent” is defined in Section 2.1 of this Agreement.

        “Collateral Agent Parties” is defined in Section 2.7 of this Agreement.

        “Collateral Notice” is defined in Section 2.4(a).

        “Collection Costs” means the costs, fees and expenses incurred by
Collateral Agent in connection with the preparation for, and the commencement
and/or prosecution of, any Secured Creditor Remedy, including, without
limitation, fees of receivers or trustees, court costs, title company charges,
filing and recording fees, appraisers’ fees and reasonable fees and expenses of
attorneys to the extent not otherwise reimbursed by Borrower or Guarantor.

        “Debentures” means the Existing Debentures and the New Debentures.

        “Effective Date” is defined in the preamble to this Agreement.

        “Existing Borrower Loan Documents” is defined in the recitals to this
Agreement.

-2-

        “Existing Collateral” is defined in the recitals to this Agreement.

        “Existing Debenture” is defined in the recitals to this Agreement.

        “Existing Guarantor Security Documents” is defined in the recitals to
this Agreement.

        “Existing Investors” is defined in the preamble to this Agreement.

        “Existing Loan” is defined in the recitals to this Agreement.

        “Existing Mortgage” is defined in the recitals to this Agreement.

        “Existing Mortgaged Property” is defined in the recitals to this
Agreement.

        “Existing Securities Purchase Agreement” is defined in the recitals to
this Agreement.

        “Existing Security Agreement” is defined in the recitals to this
Agreement.

        “Existing Subsidiary Guaranty” is defined in the recitals to this
Agreement.

        “Existing UCC Collateral” is defined in the recitals to this Agreement.

        “Guarantor” is defined in the recitals to this Agreement.

        “Investors” is defined in the preamble to this Agreement.

        “Leases” shall have the meaning ascribed to such term in the Existing
Mortgage.

        “Loans” is defined in the recitals to this Agreement.

        “New Borrower Loan Documents” is defined in the recitals to this
Agreement.

        “New Debenture” is defined in the recitals to this Agreement.

        “New Investors” is defined in the preamble to this Agreement.

        “New Loan” is defined in the recitals to this Agreement.

        “New Securities Purchase Agreement” is defined in the recitals to this
Agreement.

        “New Security Agreement” is defined in the recitals to this Agreement.

        “New UCC Collateral” is defined in the recitals to this Agreement.

        “Notice Period” is defined in Section 2.4(a).

-3-

        “Rents” shall have the meaning ascribed to such term in the Existing
Mortgage.

        “Satellite” is defined in the preamble to this Agreement.

        “Secured Creditor Remedies” means any action in furtherance of the sale,
foreclosure, realization upon, repossession, liquidation, preservation or
maintenance of any Collateral or the perfection and maintenance of perfection of
any liens upon such Collateral, including without limitation, (i) the exercise
of any remedies or rights of a “Secured Creditor” under Article 9 of the UCC,
such as, without limitation, the notification of account debtors; (ii) the
foreclosure or exercise of any rights with respect to the Existing Mortgaged
Property, the Leases or the Rents pursuant to the Existing Mortgage; (iii) the
exercise of any remedies available to a judgment creditor; or (iv) any other
remedy available in respect of the Collateral available to any Investor under
any Existing Guarantor Security Documents or the New Security Agreement.

        “Security Documents” means the Existing Mortgage, Existing Security
Agreement and New Security
Agreement.

        “Transaction Documents” means the Existing Securities Purchase
Agreement, Existing Debentures, Existing Subsidiary Guaranty, Existing Mortgage,
Existing Security Agreement, New Securities Purchase Agreement, New Debentures,
New Security Agreement, and any other document, instrument or agreement
evidencing or securing the Loans.

        “UCC” means the Uniform Commercial Code as adopted in the State of
Florida, or in such other jurisdiction as governs the perfection of the liens
and security interests in the Collateral for the purposes of the provisions
hereof relating to such perfection or the effect of such perfection.

        “UCC Collateral” means the Existing UCC Collateral and the New UCC
Collateral.

        “Unsecured Remedies” means any legal remedy available to an Investor
under any of the Transaction Documents that is not a Secured Creditor Remedy.
For the avoidance of doubt, it is understood and agreed that as and for an
Unsecured Remedy, any Investor shall have the right to sue the Borrower and/or
the Guarantor with respect to a breach by Borrower and/or Guarantor under any of
the applicable Transaction Documents; provided, however, (i) such Investor shall
not have the right to enforce or execute any judgment obtained in connection
with such lawsuit against any Collateral and (ii) the obtaining of any such
judgment shall not affect (x) the right of Collateral Agent to enforce any
Secured Creditor Remedy against any Collateral or (y) the priority of
distributions to the Investors under this Agreement with respect to any proceeds
of the exercise of any such Secured Creditor Remedy (for example, but without
limiting the generality of the foregoing, if an Existing Investor obtains a
personal judgment against Guarantor in respect of its Existing Debenture, such
Existing Investor shall not have the right to enforce such judgment with respect
to the Existing Collateral and, if subsequently Collateral Agent forecloses upon
the Existing Collateral or any portion thereof, the fact that such Existing
Investor obtained a personal judgment against Guarantor prior to such
foreclosure shall not afford such Existing Investor any priority over any other
Existing Investor with respect to the distribution of the proceeds of such
foreclosure, which distribution shall be made in accordance with the terms of
this Agreement notwithstanding the existence of such prior judgment).

    2.        Collateral Agent.

    2.1.              Appointment. Each of the Existing Investors hereby
appoints Satellite as its collateral agent with respect to the Existing Mortgage
and the Existing Security Agreement, and each of the New Investors hereby
appoints Satellite as its collateral agent with respect to the New Security
Agreement (Satellite, in such capacity, the “Collateral Agent”). Each Investor
hereby irrevocably authorizes Collateral Agent to act as agent for such Investor
solely with respect to exercising any Secured Creditor Remedies and to take such
actions as the Investors are obligated or entitled to take under the provisions
of the Security Documents with respect to any Secured Creditor Remedies and to
exercise such powers as are set forth herein or therein, together with such
other powers as are reasonably incidental thereto. Collateral Agent agrees to
act as such upon the express conditions contained in this Agreement in
substantially the same manner that it would act in dealing with a loan or
investment held for its own account. Collateral Agent shall not have a fiduciary
relationship with respect to any Investor by reason of this Agreement or
anything contained in the Security Documents. The provisions of this Agreement,
other than Section 3.19, are solely for the benefit of Collateral Agent and the
Investors, and neither Borrower nor Guarantor shall have any rights to rely on
or enforce any of the provisions hereof other than Section 3.19. In performing
its functions and duties under this Agreement, Collateral Agent shall act solely
as agent of the Investors and does not assume, and shall not be deemed to have
assumed, any obligations toward or relationship of agency or trust with or for
Borrower and/or Guarantor.


-4-

    2.2.              Powers. Collateral Agent shall have the sole power and
authority to exercise any Secured Creditor Remedy under the Security Documents,
together with such powers as are reasonably incidental thereto. Collateral Agent
shall not be considered, or be deemed, a separate agent of the Investors
hereunder or under any Transaction Document, but is, and shall be deemed, acting
in its contractual capacity as Collateral Agent, exercising such rights and
powers under the Security Documents as Collateral Agent is entitled to take
hereunder. Collateral Agent shall have no implied duties to the Investors, or
any obligation to the Investors to take any action. Each Investor agrees that it
will not take any action, nor institute any actions or proceedings, against
Borrower or Guarantor or any other person hereunder or under any other
Transaction Document with respect to exercising any Secured Creditor Remedy.
With respect to any action by Collateral Agent to exercise any Secured Creditor
Remedy, each Investor hereby consents to the jurisdiction of the court in which
such action is maintained. For the avoidance of doubt, it is understood and
agreed that the power and authority granted to Collateral Agent under this
Agreement does not include the power or authority to consent to or approve any
matter or thing provided for in the Security Documents to be approved by or
consented to by any of the Investors thereunder (including, without limitation,
approval of casualty insurance with respect to the Existing Mortgaged Property),
except to the extent that such consent or approval relates to the exercise of
any Secured Creditor Remedy.


    2.3.              Priority upon Liquidation; Distribution and Apportionment
of Payments.


    (a)               Each Investor acknowledges and agrees that the rights of
the Debentures and the Existing Debentures shall be pari passu and shall each
rank senior to any other debt or equity securities of the Borrower.  In the
event of (x) any insolvency or bankruptcy proceedings, or any receivership,
liquidation, reorganization or other similar proceedings in connection
therewith, relative to the Borrower or any of its subsidiaries or to its or
their creditors, as such, or to its or their assets or (y) the dissolution or
other winding up of the Borrower or its subsidiaries, whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy proceedings,
or (z) any assignment for the benefit of creditors or any marshalling of the
material assets or material liabilities of the Borrower or any of its subsidiary
(each a “Liquidation Event”), each Investor shall be entitled, pari passu with
the amounts payable to the other Investors, to receive payment in full of all
principal of, and all interest and other amounts due or to become due on, its
Debenture before any payment on account of principal, premium, if any, interest,
dividends or any other amounts is made on any other debt or equity securities of
the Borrower, whether on account of any purchase, exchange or redemption or
other acquisition of such debt or equity securities, at maturity or otherwise.


    (b)               Each Investor acknowledges and agrees that each Investor
shall be solely responsible for the collection and receipt directly from
Borrower of all payments of interest and principal required to be paid by
Borrower or Guarantor, as applicable, under the applicable Transaction
Documents, other than any such payments of interest, principal or any other sums
payable to Investors thereunder in connection with the exercise of any Secured
Creditor Remedy. Any payments of any kind or nature in connection with the
exercise of a Secured Creditor Remedy shall be made to Collateral Agent and
distributed to the Investors in accordance with this Section 2.3. In the event
that any Investor (other than Satellite, as Collateral Agent) receives any funds
or property of any kind or nature from Borrower or Guarantor in connection with
the exercise of any Secured Creditor Remedy, such Investor shall hold same in
trust for the other Investors entitled to share in such funds or property and
shall promptly (and in any event, within not more than three (3) Business Days
after receipt thereof), deliver such funds or property to Collateral Agent,
whereupon Collateral Agent shall distribute such funds to the Investors in
accordance with this Section 2.3.


    (c)               Collateral Agent and the Investors hereby acknowledge and
agree that all proceeds from (i) the Existing Collateral obtained through the
exercise of any Secured Creditor Remedy shall be solely for the benefit of the
Existing Investors until all of the Existing Loans have been repaid in full; and
(ii) the New Collateral through the exercise of any Secured Creditor Remedy
shall be solely for the benefit of the New Investors until all of the New Loans
have been repaid in full. Any payments actually received by Collateral Agent for
the account of the Investors in connection with the exercise of any Secured
Creditor Remedy shall be paid to the Investors promptly after receipt thereof by
Collateral Agent, by wire transfer of immediately available U.S. funds to an
account at a financial institution in the United States designated by each
Investor by written notice to Collateral Agent containing the wire transfer
instructions of such account. All such payments shall be net of the actual
out-of-pocket costs and expenses of Agent incurred in connection with the
collection and distribution thereof (including, without limitation, reasonable
attorneys’ fees and disbursements). All payments made hereunder to (i) the
Existing Investors shall be made on a pro rata basis, based on the amount of the
Existing Loans then owned by the Existing Investors; and (ii) the New Investors
shall be made on a pro rata basis, based on the amount of the New Loans then
owned by the New Investors. Collateral Agent shall not be bound to inquire into
or determine the validity, scope or priority of any interest or entitlement of
any Investor and may suspend all payments and seek appropriate relief (including
without limitation an action in the nature of interpleader) in the event of any
doubt or dispute as to any apportionment or distribution contemplated hereby.
Any payment required to be distributed by Collateral Agent hereunder to any
Investor that is not organized under the laws of the United States of America,
or a state thereof, shall not be required to by distributed to such Investor for
five (5) Business Days after such Investor delivers to Collateral Agent two duly
completed copies of United States Internal Revenue Service Form W8BEN or W8ECI,
certifying in either case that such Investor is entitled to receive payments
under the Transaction Documents without deduction or withholding of any United
States federal income taxes. Each Investor which so delivers a Form W8BEN or
W8ECI further undertakes to deliver to Collateral Agent two additional copies of
such form (or a successor form) on or before the date that such form expires or
becomes obsolete or after the occurrence of any event requiring a change in the
most recent forms so delivered by it, and such amendments thereto or extensions
or renewals thereof as may be reasonably requested by Collateral Agent, in each
case certifying that such Investor is entitled to receive payments under the
Transaction Documents without deduction or withholding of any United States
federal income taxes, unless an event (including without limitation any change
in treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Investor from duly completing and delivering any
such form with respect to it and such Investor advises Collateral Agent that it
is not capable of receiving payments without any deduction or withholding of
United States federal income tax.


-5-

    2.4.              Notice Rights.


    (a)               Notwithstanding anything contained herein to the contrary,
but subject to the provisions of this Section 2.4, Collateral Agent shall not
commence the exercise of any Secured Creditor Remedy without giving written
notice (a “Collateral Notice”) to each Investor at least five (5) Business Days
prior to the date on which Collateral Agent commences the exercise of such
Secured Creditor Remedy (such period, the “Notice Period”). Each Collateral
Notice shall contain a description of the Secured Creditor Remedy that
Collateral Agent intends to commence.


    (b)               Notwithstanding the provisions of Section 2.4(a), in the
event that Collateral Agent reasonably determines that the delay in the
commencement of a Secured Creditor Remedy occasioned by the Notice Period will
either (i) prejudice the rights of the Investors and/or (ii) adversely affect
the exercise of any Secured Creditor Remedy, then the Notice Period shall be
deemed to be shortened to such time period Collateral Agent determines, in its
sole discretion, to be the longest allowable delay in the commencement of such
Secured Creditor Remedy without prejudicing the rights of the Investor or
otherwise adversely affecting the exercise of such Secured Creditor Remedy. For
the avoidance of doubt, it is understood and agreed that the Notice Period may
be reduced or eliminated entirely pursuant to the preceding sentence with
respect to the commencement of the exercise of a Secured Creditor Remedy and
(ii) Collateral Agent shall not have any liability of any kind or nature to any
Investor on account of the reduction or elimination of the Notice Period,
including, without limitation, if such reduction or elimination is caused by the
negligence of Collateral Agent.


    (c)               During the Notice Period, each Investor shall have the
right to review any document, agreement or pleading proposed to be delivered by
Collateral Agent in connection with a proposed Secured Creditor Remedy.
Notwithstanding the foregoing, Collateral Agent shall not have any obligation to
take any action or incorporate any change to any such document, agreement or
pleading as may be requested by an Investor.


    2.5.              Allocation and Reimbursement of Collection Costs.
Regardless of whether Collateral Agent is successful in acquiring title to any
Collateral, (i) the Existing Investors shall reimburse Collateral Agent for all
of its Collection Costs with respect to any Existing Collateral, and such
reimbursement shall be made by each Existing Investor on a pro rata basis, based
on the amount of the Existing Loans then owned by such Existing Investor as
compared to the aggregate amount of the Existing Loans then outstanding; and
(ii) the New Investors shall reimburse Collateral Agent for all of its
Collection Costs with respect to any New Collateral, and such reimbursement
shall be made by each New Investor on a pro rata basis, based on the amount of
the New Loans then owned by such New Investor as compared to the aggregate
amount of the New Loans then outstanding. Each Investor shall pay its share of
Collection Costs payable hereunder promptly (but in no event later than three
Business Days) upon receipt of written request therefore from Collateral Agent.


    2.6.              Acquisition of Collateral. In the event that all or any
portion of the Collateral is acquired by Collateral Agent as the result of the
exercise of any Secured Creditor Remedy, or is retained in satisfaction of all
or any part of Borrower’s or Guarantor’s obligations under the Transaction
Documents, title to any such Collateral or any portion thereof shall be held in
the name of Collateral Agent or a nominee or subsidiary of Collateral Agent, as
agent, for the ratable benefit of (i) the Existing Investors if and to the
extent such Collateral is Existing Collateral, and (ii) the New Investors if and
to the extent such Collateral is New Collateral. Collateral Agent shall
determine the course of action for such Collateral in its sole discretion. To
the extent there is net operating income from such Collateral, Collateral Agent
shall determine the amount and timing of distributions to the Existing Investors
or the New Investors, as the case may be.


    2.7.              Exculpation. Neither Collateral Agent nor any of its
directors, officers, partners, agents, representatives, advisors or employees
(collectively, the “Collateral Agent Parties”) shall be liable to any Investor
for any action taken or omitted to be taken by any of them hereunder or under
any Transaction Document or in connection herewith or therewith, except for
their own gross negligence or willful misconduct. In the absence of gross
negligence and willful misconduct, none of Collateral Agent Parties shall be
liable for any apportionment or distribution of payments made by them in good
faith under this Agreement, and if any such apportionment or distribution is
subsequently determined to have been made in error, the sole recourse of any
Investor to whom payment was due, but not made, shall be to recover from the
recipients of such payments any payment in excess of the amount to which such
recipients are determined to have been entitled to receive.


-6-

    2.8.              No Responsibility for Loans, Representations, Etc. None of
Collateral Agent Parties shall be responsible for or have any duty to ascertain,
inquire into, or verify (i) any statement, warranty or representation made in
connection with any Transaction Document or any use of the Loans; (ii) the
performance or observance of any of the covenants or agreements of any party to
any Transaction Document; (iii) the satisfaction of any condition specified in
any Transaction Document; or (iv) the validity, effectiveness or genuineness of
any Transaction Document or any other instrument or writing furnished in
connection therewith.


    2.9.              Employment of Agents and Counsel. Collateral Agent may
undertake any of its duties as Collateral Agent hereunder and under any
Transaction Document by or through employees, agents, and attorneys-in-fact and
shall not be liable to any Investor for the default or misconduct of any such
agents or attorneys-in-fact selected in good faith by Collateral Agent.
Collateral Agent shall be entitled to obtain and rely on advice of counsel
concerning all matters pertaining to the agency hereby created and its duties
hereunder and under any Transaction Document.


    2.10.              Reliance on Documents; Counsel. Collateral Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by Collateral Agent,
which counsel may be an employee of Collateral Agent.


    2.11.              Indemnification. The Investors hereby indemnify each of
the Collateral Agent Parties for any losses, obligations, damages, penalties,
actions, judgments, suits, costs, expenses, disbursements and other liabilities
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against Collateral Agent in any way relating to or arising out of
Collateral Agent’s performance of its obligations under this Agreement, except
for (i) Collection Costs (the reimbursement of which shall be governed by
Section 2.5), and (ii) liabilities directly attributable to the gross negligence
or willful misconduct of any Collateral Agent Party. The payment of any
indemnification obligation hereunder shall be made by each Investor on a pro
rata basis, based on the amount of the Loans then owned by such Investor as
compared to the aggregate amount of the Loans then outstanding. Each Investor
shall pay its share of any indemnification obligation hereunder promptly (but in
no event later than three Business Days) upon receipt of written request
therefore from Collateral Agent.


    2.12.              Successor Agent.


    (a)               Any person or entity serving as Collateral Agent may
resign as Collateral Agent hereunder at any time by giving written notice
thereof to each Investor, and such resignation shall become effective upon the
effectiveness of the appointment of a successor agent in accordance with Section
2.12(b) below. Any person or entity serving as Collateral Agent may be removed
at any time or from time to time by the affirmative vote of (x) the Existing
Investors holding a majority of the Existing Loans then outstanding, and (y) the
New Investors holding a majority of the New Loans then outstanding (provided,
however, that notwithstanding the foregoing, Satellite may not be removed as
Collateral Agent unless it has been finally determined by a court of law that
Satellite performed its obligations hereunder with gross negligence or willful
misconduct), and such removal shall become effective upon the effectiveness of
the appointment of a successor agent in accordance with Section 2.12(b) below.


    (b)               Upon the resignation or removal of a Collateral Agent, a
successor agent may be appointed by the Investors by the affirmative vote of (i)
the Existing Investors holding a majority of the Existing Loans then
outstanding, and (ii) the New Investors holding a majority of the New Loans then
outstanding, and such appointment shall become effective upon such successor
agent accepting such appointment in writing. If no successor agent shall have
been so appointed by the Investors within thirty (30) days after receipt of a
resignation notice from Collateral Agent, then Collateral Agent shall have the
right to appoint a successor agent in its sole and absolute discretion, and such
successor agent shall commence serving as Collateral Agent hereunder upon such
successor agent’s acceptance of such appointment in writing.


    (c)               Upon acceptance by a successor agent of its appointment as
Collateral Agent hereunder, such successor agent shall succeed to and become
vested with all the rights, powers, privileges and duties of Collateral Agent
hereunder, and Collateral Agent that is resigning or being removed shall be
discharged from its duties and obligations hereunder; provided, however, all
indemnification and exculpation rights of such Collateral Agent under this
Agreement, and all of the rights of such Collateral Agent contained in Sections
2.7, 2.8, 2,9 and 2.11 of this Agreement, shall survive such retirement or
removal.


-7-

    3.        Miscellaneous.

    3.1.              Obligations Hereunder Not Affected. This Agreement shall
continue in full force and effect regardless of:


    (a)               the commencement of a Bankruptcy Case (all references
herein to Borrower or Guarantor being deemed to apply to Borrower and/or
Guarantor, as the case may be, as debtor-in-possession and to a trustee for the
estate of Borrower and/or Guarantor in a Bankruptcy Case), and shall apply with
full force and effect with respect to all collateral acquired by Borrower and/or
Guarantor, and to all indebtedness incurred by any Borrower and/or Guarantor,
subsequent to such commencement;


    (b)               any lack of validity or enforceability of any Transaction
Document or any other agreement or instrument relating thereto;


    (c)               any taking, exchange, release or non-perfection of any
other collateral, or any taking, release or amendment or waiver of or consent to
or departure from any guaranty, for all or any portion of any Loan;


    (d)               any manner of application of Collateral, or proceeds
thereof, to all or any portion of the Loans, or any manner of sale or other
disposition of any Collateral for all or any portion of the Loans or any other
assets of Borrower or Guarantor or any other affiliates of Borrower or
Guarantor;


    (e)               any change, restructuring or termination of the corporate
structure or existence of Borrower or Guarantor or any other affiliates of
Borrower; or


    (f)               any other circumstance which might otherwise constitute a
defense available to, or a discharge of, Borrower, Guarantor or any Investor
subject to the terms hereof.


    3.2.              Section 9504 Notice and Waiver of Marshaling. Each
Investor hereby acknowledges that this Agreement shall constitute notice of the
other Investors’ interests in the Collateral, as provided by Section 9504 of the
UCC with respect to the UCC Collateral, and each Investor waives any right to
compel the other Investors to marshal any of the Collateral or to seek payment
from any particular assets of Borrower and/or Guarantor or from any third party.


    3.3.              Additional Documents. So long as all or any portion of an
Investor’s Debenture remains outstanding, each Investor will each execute,
acknowledge and deliver in recordable form and upon demand of the other, any
other instruments or agreements reasonably required by Collateral Agent in order
to carry out the provisions of this Agreement or to effectuate the intent and
purposes hereof.


    3.4.              Binding Effect; Amendments; Governing Law. This Agreement
shall be a continuing agreement, shall be binding upon and shall inure to the
benefit of the parties hereto from time to time and their respective successors
and assigns, shall be irrevocable, and shall remain in full force and effect
until all amounts payable under the Debentures and the Guaranty have been paid
in full. Any waiver hereunder must be evidenced by a signed writing of a party
to be bound thereby, and shall only be effective in the specific instance. In
order to be effective, any amendment of this Agreement must be in writing and
must be executed by (i) Collateral Agent, (ii) the Existing Investors holding a
majority of the Existing Loans then outstanding, and (iii) the New Investors
holding a majority of the New Loans then outstanding. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.
The parties agree that actions may be tried and litigated in the state and
federal courts located in the City and County of New York, in the State of New
York.


    3.5.              Parties Intended to be Benefited. All of the
understandings, covenants, and agreements contained herein other than those
contained in Section 3.19 are solely for the benefit of Collateral Agent and the
Investors, and there are no other parties, including Borrower, Guarantor or any
of the creditors, successors, or assigns of Borrower and/or Guarantor, which are
intended to be benefited, in any way, by this Agreement, other than Section
3.19. The understandings, covenants, and agreements contained in Section 3.19
hereof are also made for the benefit of Borrower and Guarantor.


-8-

    3.6.              No Limitation Intended. Nothing contained in this
Agreement is intended to or shall affect or limit, in any way, the rights that
the Investors have with respect to any third parties. Each Investor hereby
specifically reserves all of its rights against Borrower, Guarantor and all
other third parties, except as expressly provided herein with respect to the
Secured Creditor Remedies and as provided in Section 3.19.


    3.7.              Notices. Any notice, demand or request required or
permitted to be given by Collateral Agent or an Investor pursuant to the terms
of this Agreement shall be in writing and shall be deemed delivered (i) when
delivered personally or by verifiable facsimile transmission, unless such
delivery is made on a day that is not a Business Day, in which case such
delivery will be deemed to be made on the next succeeding Business Day, (ii) on
the next Business Day after timely delivery to an overnight courier and (iii) on
the Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid), addressed as
follows:


If to Collateral Agent:

Satellite Asset Management
623 Fifth Avenue, 20th Floor
New York, NY 10022
Attn: Charles Gassenheimer
Tel: 212-209-2087
Fax: 212-209-2020

With a copy to:

Duval & Stachenfeld LLP
300 East 42nd Street
New York, New York 10017
Attn: Robert L. Mazzeo, Esq.
Tel: 212-883-1700
Fax: 212-883-8883

If to an Existing Investor:

To the address for such Existing Investor set forth on its signature page to the
Existing Securities Purchase Agreement

If to a New Investor:

To the address for such Investor set forth on its signature page to the New
Securities Purchase Agreement


or as shall be otherwise designated by Collateral Agent or an Investor in
writing to the other parties hereto in accordance with this Section 3.7.

-9-

    3.8.              Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.


    3.9.              Complete Agreement. This Agreement constitutes the
complete agreement and understanding of each Investor and Collateral Agent and
supersedes all prior or contemporaneous oral and written negotiations,
agreements and understandings, express or implied, with respect to the subject
matter hereof.


    3.10.              Successors and Assigns. This Agreement shall be binding
upon, and inure to the benefit of, the successors and assigns of each Investor,
the Collateral Agent, Borrower and Guarantor.


    3.11.              Construction. Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular, the
singular includes the plural, the part includes the whole, “including” is not
limiting, and “or” has the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement. Article, section, subsection, exhibit, and schedule
references are to this Agreement unless otherwise specified. The headings in
this Agreement are for convenience of reference only, and shall not alter or
otherwise affect the meaning hereof.


    3.12.              Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
shall together constitute one and the same Agreement.


    3.13.              Waiver of Jury Trial. EACH OF THE INVESTORS AND THE
COLLATERAL AGENT HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF ANY
INVESTOR OR THE COLLATERAL AGENT WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED BY THEM IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE. EACH INVESTOR AND THE COLLATERAL AGENT HEREBY AGREE AND CONSENT THAT
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT JURY, AND THAT ANY OF THEM MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT TO THE WAIVER OF
RIGHT TO TRIAL BY JURY.


    3.14.              Separate Loans. Each Investor acknowledges that the Loans
are distinct, separate transactions and loans, separate and apart from each
other to the fullest extent permitted by law.


    3.15.              Injunction. Each Investor acknowledges (and waives any
defense based on a claim) that monetary damages are not an adequate remedy to
redress a breach by an Investor hereunder and that a breach by an Investor
hereunder would cause irreparable harm to the other Investors. Accordingly, each
Investor agrees that upon a breach of this Agreement by an Investor, the
remedies of injunction, declaratory judgment and specific performance shall be
available to each non-breaching Investor without the necessity of posting bond
or showing economic loss.


    3.16.              Conflicts. In the event of any conflict, ambiguity or
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any of the Transaction Documents, the terms and conditions of
this Agreement shall control.


    3.17.              No Joint Venture. Nothing provided herein is intended to
create a joint venture, partnership, tenancy-in-common or joint tenancy
relationship between or among any of the parties hereto.


    3.18.              No Waiver; Remedies. No failure on the part of any
Investor to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.


    3.19.              Consent of Existing Investors. By executing and
delivering this Agreement, (A) each of the Existing Investors hereby consents to
the Borrower’s execution and delivery, and the performance of its obligations
under, the New Securities Purchase Agreement, and all of the agreements
contemplated by the New Securities Purchase Agreement; and (B) each of the
Existing Investors and the New Investors hereby consents to the acquisition and
related transactions involving the Borrower, Giner Electrochemical Systems, LLC
and Giner, Inc.; and, in each case, such consent by the Existing Investors is
hereby given in accordance with the Existing Borrower Loan Documents and the
Existing Guarantor Security Documents.


[Signature Pages to Follow]

-10-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Investors, Collateral Agent, Borrower and
Guarantor have executed this Agreement as of the Effective Date.

BORROWER:

ENER1, INC.


BY: /S/ Kevin P. Fitzgerald
——————————————
Kevin P. Fitzgerald
Chief Executive Officer


GUARANTOR:

ENER1 BATTERY COMPANY, INC.


BY: /S/ Kevin P. Fitzgerald
——————————————
Kevin P. Fitzgerald
Chief Executive Officer


COLLATERAL AGENT:

SATELLITE STRATEGIC FINANCE ASSOCIATES, LLC


BY: /S/ Brian S. Kriftcher
——————————————
Brian S. Kriftcher
Chief Operating Officer and Principal


-11-

--------------------------------------------------------------------------------

         [Counterpart Signature Page to Amended and Restated Intercreditor
Agreement]

EXISTING INVESTOR


BY: /S/
——————————————
Name:
Title:


--------------------------------------------------------------------------------

         [Counterpart Signature Page to Amended and Restated Intercreditor
Agreement]

NEW INVESTOR:


BY: /S/
——————————————
Name:
Title:


-12-

--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of Mortgaged Property

The West 1/2 of Lot 40, of FORT LAUDERDALE INDUSTRIAL AIRPARK SECTION 2,
according to the map or plat thereof, as recorded in Plat Book 63, Page 8, of
the Public Records of Broward County, Florida, less the South 5 feet.

Together with appurtenant rights under Joint Use Agreement, recorded in Official
Records Book 22595, at Page 204, Public Records of Broward County, Florida.

-13-